In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Durante, J.), dated July 19, 1989, which denied his motion to strike the defendants’ answer and to set the matter down for an assessment of damages.
Ordered that the order is reversed, on the law, with costs, and the motion is granted; and it is further,
*576Ordered that the matter is remitted to the Supreme Court, Queens County, for an assessment of damages.
The disappearance or intentional unavailability of the defendants is not a reason, in and of itself, to deny a motion to strike the answer where there have been repeated defaults in appearances for examinations before trial (see, Reitte v Entermy Cab Corp., 162 AD2d 259; Moriates v Powertest Petroleum Co., 114 AD2d 888, 889; Foti v Suero, 97 AD2d 748). Mangano, P. J., Brown, Sullivan, Harwood and Miller, JJ., concur.